Citation Nr: 1601259	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  08-35 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In October 2014, the Board remanded the appeal to the RO for additional development.  For the reasons discussed below, another remand is required in this case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for migraine headaches.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2015).

In August 2012, a VA examiner, an internal medicine physician, opined that the Veteran's migraine headaches were less likely than not caused by, the result of, or aggravated by events or circumstances of active service.  The VA examiner also opined that the Veteran's migraine headaches were less likely than not due to, caused by, or aggravated by service-connected PTSD.  Regarding a relationship between migraine headaches and PTSD, the VA examiner indicated that in forming his opinion he reviewed the UpToDate medical research database, which provided no link between migraine headaches and PTSD.  

Also in August 2012, a second VA examiner, a licensed psychologist, opined that the Veteran's migraine disorder was less likely than not due to or the result of service-connected PTSD.  As rationale, the VA examiner indicated that "from a psychological perspective, there is insufficient evidence that any currently diagnosed migraines or related headache disorders are due to or caused by the service-connected PTSD."  The VA psychologist provided a similar statement regarding aggravation of a migraine headache disorder beyond its natural progress by PTSD, again noting "insufficient evidence."  

As relevant, in the October 2014 Remand, the Board specifically indicated that it was unclear whether either of the August 2012 VA examiners reviewed two internet articles that the Veteran submitted in support of the appeal, which suggested a relationship between PTSD and migraine headaches.  Therefore, the Board remanded the claim to obtain a supplemental VA medical opinion in consideration of the two internet articles and requested that the VA neurologist provide an opinion as to likelihood of whether the Veteran's migraine disorder was caused or aggravated by his PTSD.  In addition, the Board requested that the VA examiner opine as to whether the Veteran's migraine disorder was a symptom of his PTSD.  The Board indicated that the VA examiner "must specifically comment on the Internet articles submitted in support of the Veteran's claim, and the August 2012 VA examiner's citation to the absence of support for a nexus between migraines and PTSD in "UpToDate."   

In April 2015, a supplemental medical opinion was obtained from a VA neurologist; however, the VA neurologist indicated that any opinions regarding a connection between the migraine headache disorder and PTSD must be deferred to a mental health professional.  In June 2015, the same licensed psychologist who provided an August 2012 opinion provided a supplemental opinion.  The VA psychologist attached his entire August 2012 opinion and indicated that "based upon available information, it is more likely than not that the [sic] my opinion expressed [in August 2012] still stands."  The VA psychologist then reiterated a portion of his August 2012 indicating that "from a psychological perspective, there is insufficient evidence that any currently diagnosed migraines or related headache disorders are due to or caused by the service-connected PTSD."  

When VA undertakes to obtain a medical opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, a Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. 268, 271; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In review of the opinion provided by the VA examiner, the Board finds the opinion to be inadequate for adjudication purposes.  The June 2015 VA psychologist did not specifically comment on the internet articles submitted by the Veteran or the August 2012 reference to the "UpToDate" research database by the other VA examiner.  The VA psychologist also did not provide an opinion as to whether the Veteran's migraine disability was a symptom of his PTSD.  In addition, it is unclear whether the VA psychologist provided an opinion regarding aggravation of the Veteran's migraine disorder beyond its natural progress by his PTSD.  Accordingly, the Board finds that clarification from the June 2015 VA psychologist should be obtained to ensure compliance with the October 2014 Board Remand.  See Stegall, 11 Vet. App. 268, 271.  

In addition to the above, in December 2015, the Veteran, through his representative, submitted four additional internet resources in support of the appeal; the Veteran's representative indicated that these four sources "correlate PTSD and migraines."  While these resources discuss PTSD and migraines as comorbid conditions, they are insufficient on their own to establish a causal link in the Veteran's case or establish that the Veteran's migraine disorder has been aggravated beyond its natural progress by his PTSD.  However, these newly-submitted internet resources, as with the two internet resources previously submitted by the Veteran, suggest some degree of relationship between these two conditions that contradicts the August 2012 examiner's reference to "UpToDate."  Therefore, the addendum opinion should also be made in consideration of all the newly submitted evidence.  

Finally, the Board's review of the claims file shows that, during the pendency of the appeal, the Veteran's paper claims file was fully converted to an electronic claims file.  Review of the Veteran's electronic file reveals that multiple documents are missing from the Veteran's claims file.  Specifically, the electronic claims file does not contain a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing The American Legion as the Veteran's representative.  As multiple sources reflect The American Legion as the Veteran's representative and there appears to be no confusion regarding representative, this missing VA Form 21-22 appears to be the result of the electronic conversion process.  In addition, the December 2006 rating decision that gave rise to this appeal references three sets of documents that appear relevant and are missing from the electronic claims file: the March 2006 informal claim, the June 2006 formal claim, and private medical records dated between February 1981 and January 2006.  

It is unclear, however, whether the record contains all of the relevant private medical records.  On several occasions, the Veteran has been asked to submit any additional private medical records to be considered in support of the appeal.  See July 2012 Correspondence; December 2014 Correspondence.  In several correspondences, the Veteran has indicated that he does not have any additional medical records that the VA does not already have.  See August 2012 Correspondence; January 2015 Correspondence.  Attached with his January 2015 correspondence, the Veteran submitted three private treatment records: one dated in July 1980, one dated in February 1981, and one dated in August 2004.  The Board finds it unclear whether these three treatment record represent the entire set of relevant private treatment records that were previously of record and considered by the RO in December 2006.  Moreover, also attached to the Veteran's January 2015 correspondence was a signed VA Form 21-4142, Authorization and Consent for Release of Information, for the release of private medical records from Ministry Our Lady of Victory Hospital, the source of the private medical records submitted by the Veteran.  However, it does not appear that VA has made an attempt to obtain any additional private medical records.

Therefore, due to the likelihood of missing documentation that could be relevant to the issue on appeal in the present case, the Board finds that further development of the Veteran's claims file is necessary.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [AOJ's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.").  In addition, as the Veteran has identified private medical records relevant to his appeal and has submitted the requisite paperwork to allow VA to retrieve those private medical records, VA has a duty to make a reasonable attempt to obtain such records.  See 
38 C.F.R. § 3.159(c)(1); see also Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request the appropriate releases to obtain all records from Ministry Our Lady of Victory Hospital, and any other additional pertinent private medical records not already identified, relating to the treatment of a migraine headache disorder.

Associate all records obtained with the claims file.  If any identified records are unavailable or cannot be obtained, inform the Veteran and his representative and give him an opportunity to submit such information. 

2. Identify any documents missing from the Veteran's electronic claims file that may not have been added to the virtual file during the conversion from a paper claims file, to specifically include the VA Form 21-22 appointing The American Legion as the Veteran's representative.  

Associate all records identified and obtained with the electronic claims file.  If any identified records are unavailable or cannot be obtained, inform the Veteran and his representative and give him an opportunity to submit such information. 

3. If, and only if, additional medical records are obtained, refer the case to the VA neurologist who performed the March 2015 VA examination (or a suitable substitute) for an addendum medical opinion regarding the likely etiology of the Veteran's migraine headache disorder.  The entire claims file, including a copy of the Remand and the newly obtained private medical records, must be made available to, and be reviewed by, the VA neurologist.  Another examination is not required; however, if the VA neurologist indicates that she cannot respond to the Board's question without examination of the Veteran, another examination should be afforded to the Veteran.  

Based on a review of historical records and sound medical principles, the VA neurologist is asked to offer the following opinion:

Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's migraine headache disability began during service or is otherwise etiologically related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4. Regardless of whether additional medical records are obtained, the AOJ should refer the case to the VA psychologist who provided the June 2015 VA opinion (or suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's current migraine disability as it relates to service-connected PTSD.  The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA psychologist.  Another examination is not required; however, if the VA psychologist indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.  

Based upon a review of the relevant evidence of record, the VA examiner should offer the following opinions:

a. Is the Veteran's migraine headache disability a symptom of his PTSD?

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's migraine headache disability was (i) caused or (ii) aggravated (permanently worsened) by the service-connected PTSD?

If the opinion is that the service-connected PTSD aggravated the migraine headache disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

In rendering the above opinions, the VA examiner must specifically comment on the internet resources submitted in support of the appeal and the August 2012 VA examiner's citation to the absence of support for a nexus between migraines and PTSD in the "UpToDate" database.  

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




